Citation Nr: 1539917	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits for reimbursement of final expenses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.  He died in February 2009.  The appellant is the Veteran's daughter.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision of the St. Paul, Minnesota, Pension Management Center (PMC) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Regional Office (RO) in Oakland, California.  

The issue of entitlement to accrued pension benefits based upon a claim submitted in October 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1.  In a July 2008 determination, prior to the Veteran's death, the RO determined that his income had exceeded the annual pension amount allowable at the aid and attendance rate.  

2.  The Veteran did not appeal the July 2008 determination prior to his death.  


CONCLUSION OF LAW

The claim of entitlement to accrued benefits for the purpose of reimbursement of final expenses , based upon the Veteran's receipt of nonservice-connected pension benefits between August 1, 2006, to July 31, 2007, lacks legal merit and entitlement under the law.  U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As to the portion of the claim decided herein, the facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Accrued Benefits

The appellant contends that she is eligible to receive accrued benefits owed to her father to the extent of the costs of his burial.  She asserts that his benefits were terminated without consideration of the expense of the Veteran's attendant care.  She stated that she can find no request from VA for verification of these expenses.  

Periodic monetary benefits authorized under VA laws, to which an individual was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to specifically defined classes of individuals, to include the veteran's children if there is no surviving spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

The term child means a person who is unmarried and, i) who is under the age of 18 years; (ii) who, before attaining the age of 18 years, became permanently incapable of self-support; or (iii) who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution; and who is a legitimate child, adopted child or stepchild living in the household of the veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) (2015).  See also 38 C.F.R. § 3.1000(d)(2). 

If a claimant does not meet the eligibility criteria for a category specified under 38 C.F.R. § 3.1000, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4). 

In this case, the record shows that the Veteran was awarded pension and special monthly pension based on the need for aid and attendance by rating decision of the Oakland, California RO in October 2006.  At that time, the award was based upon countable income less family medical expenses that reduced the Veteran's countable income.  

In April 2008, the Veteran was notified that his benefits were proposed to be terminated effective on August 1, 2006 for reason of excess income.  The notification stated that the Veteran had been requested to submit his medical expenses, but had not done so.  This caused an increase in his annual income such that it exceeded the maximum annual special monthly pension rate by several thousand dollars.  In a July 2008 determination, the Veteran was notified that his benefits were retroactively terminated for the period August 1, 2006, to July 31, 2007, creating an overpayment.  In July 2008, the RO requested reimbursement for the overpayment.  

The record does not include a notice of disagreement from the Veteran with the July 2008 determination, although he did request waiver of the overpayment that was created.  In January 2009, the Veteran was notified that the committee on waivers and compromises had approved the request for waiver.  

The record shows that the Veteran died in February 2009.  At the time of the Veteran's death, he had not appealed the retroactive reduction and then termination of his pension benefits.  Thus, as to the period of time covered by the July 2008 adjudicative action, the action taken by the PMC is final and there is no legal entitlement to accrued benefits for the purpose of reimbursement of burial expenses.  Since the law pertaining to eligibility for accrued benefits is dispositive of this issue, this aspect of the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Accrued benefits for reimbursement of final expenses, based upon the Veteran's receipt of nonservice-connected pension benefits between August 1, 2006, and December 31, 2007, are denied.  



REMAND

The record shows that in October 2008, prior to the Veteran's death, the Veteran submitted a claim for pension benefits, indicating, in his VA Form 5655, Financial Status Report, attendant care expenses of $600.00 per month and additional medical care expenses that included $93.00 per month in medical insurance and $130.00 per month in medication expenses.  It does not appear that the Veteran was ever asked to provide proof of payment of attendant care expenses.  The RO did not fully adjudicate this claim for pension benefits prior to the Veteran's death in February 2009.  As such, the claim remains pending for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

1.  AOJ must adjudicate the October 2008 claim for accrued benefits purposes regarding medical expenses claimed from October 2008 until the date of the Veteran's death in February 2009.  

2.  Thereafter, if the determination remains adverse, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


